274 F.2d 823
NATIONAL BOULEVARD BANK OF CHICAGO, Plaintiff-Appellee,v.Meyer SCHWARTZ, Defendant-Appellant.
No. 177.
Docket 25856.
United States Court of Appeals Second Circuit.
Argued February 3 and 4, 1960.
Decided February 26, 1960.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.


1
Defendant appeals from a summary judgment granted to plaintiff-bank in an action for the recovery of $25,000, the amount of a check erroneously paid over a "stop payment" order.


2
Kenneth S. Oltarsh, New York City (Virginia C. Duncombe and Duncombe, Oltarsh & Schott, New York City, on the brief), for plaintiff-appellee.


3
Hyman Fried, New York City (Abbie Goldstein and Fried, Beck, Tannenbaum & Field, New York City, N. Y., and Edward R. Schwartz of the Bar of District of Columbia, on the brief), for defendant-appellant.


4
Before MEDINA and WATERMAN, Circuit Judges, and MADDEN, Judge, United States Court of Claims.*


5
PER CURIAM.


6
The judgment is affirmed on the opinion of Judge Dawson, 175 F.Supp. 74.



Notes:


*
 Sitting by designation